Title: From George Washington to Thomas Wharton, Jr., 10 April 1778
From: Washington, George
To: Wharton, Thomas Jr.



Sir
Head Quarters Valley Forge 10th April 1778

I have the honor of yours of the 6th inclosing a passport for the Waggons with Stores for the prisoners at Winchester, which I immediately forwarded to Mrs Pemberton.
I beg leave to introduce Major General Greene to you, who is lately appointed Qr Mr General. Upon looking over the late law of this State for regulating the manner of providing Waggons for the Service, he has found out some parts which he conceives might be amended so as more fully to answer the valuable purposes intended. He will lay the wished amendments before you and the Council for your consideration, and if you think with him that the Service will be benefitted by them, I have no doubt but you will recommend them to the Assembly at the opening of the next Session.
There is a Grievance complained of by many persons, inhabitants of this State, who attend the Army in continental employ as Qr Masters, Waggon Masters, Teamsters &ca. They are called upon to do duty in the Militia, and if they do not appear, are fined to the Amount of their substitute money. This they conceive to be very hard upon them, as they are in the service of the States and ought to be as much exempted as Officers or Soldiers.
General Greene will represent this matter fully to you and point out an equitable mode of redress. He is interested in the matter as the persons who complain generally belong to his department. I have the honor to be Sir Your most obt Servt

Go: Washington

